Parsons, C. J.
We are all of opinion that the appeal cannot be sustained. By statute, a party aggrieved at any judgment of the Common Pleas may appeal to this Court. The judgment is to be understood to be the final decision of the Court, except in interlocutory judgments in abatement, account, or partition, which are specially provided for. We say final decisions, for if the Court arrest the judgment, or send the parties out of Court without giving any judgment, — from such determination of the cause by the Court, in cases where an appeal lies, the aggrieved party may claim an appeal; and if it be disallowed, this Court will sustain it; (1) otherwise there would be a total failure of justice. In the present case, there was no determination of the cause, and the party putting his gravamen on the record, might, upon an appeal from the final determination of his cause, have obtained relief here, if it ap peared that he had been injured.

 Ante, vol ii. 141, Bemis vs. Faxon